Dissenting Opinion by
Judge Rogers :
This Court having so recently unanimously upheld the Statute here in question in Unemployment Compensation Board of Review v. Jenkins, 23 Pa. Commonwealth Ct. 127, 350 A.2d 447 (1976), and there being no attack on the Statute advanced here different *354■from that made in Jenkins, one would think-that Jenkins would be overturned only by a later contrary declaration of law by some higher authority. Not only has. the majority referred to no such declaration, it entirely overlooks the reason why the disqualification of persons who quit their work for domestic reasons .passes constitutional muster carefully explained in Jenkins — that the purpose of unemployment compensation is to provide .temporary assistance to persons who are suddenly without employment for causes over which they-have little or no personal control.
Further, while it is agreed that the State may not confer benefits on some people and deny them to others' without reason, it seems to me that the added cost of providing benefits to persons who leave work for domestic reasons is a reason for denying them benefits, and a very good one indeed. The payment of benefits -to spouses who follow their partners to -new places of employment or to working, parents who believe that one of them should devote all of his or .her time to the children or to . persons with one or more of a myriad .of other domestic reasons for quitting employment-which could be conjured, could place an unimaginable burden on the program.
Also, there is nothing in the record of this case showing that the claims of .persons leaving work for domestic reason's, if such persons were eligible, would not overburden the fund, nor indeed is there any evidence on the. subject. The burden of showing no rational relationship of the Statute to any legitimate State interest was on the claimant. Certainly this Court cannot- assume that this greatly expanded allowance would have no effect.
Finally, ■ the history of unemployment compensation in Pennsylvania is one of increasingly larger benefits conferred on more and more people. This history,-tog-ether with the ■ exception made for domes*355tic causes for quitting, convince me that the Legislature is aware both of the needs of the unemployed and of the problems of funding the program. We should not interfere with the Legislature’s policy in this case on this record.
I dissent.